Citation Nr: 0210082	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
influenza


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to March 
1946 in the Navy and from January 1947 to January 1948 in the 
Army.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claims on appeal.  
The Board remanded the case in March 2001 for further 
development.


FINDINGS OF FACT

1.  The veteran's currently demonstrated bilateral hearing 
loss is shown to be the likely result of service.

2.  There is no competent evidence that links any incident in 
service with the veteran's current tinnitus which was first 
diagnosed many years after service.

3.  There is no competent evidence that the veteran currently 
has any residuals of influenza (other than the hearing loss 
that will be service connected herein.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, bilateral hearing disability is due disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102 3.303, 3.385 (2001).

2.  Tinnitus and the residuals of influenza were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him as to the veteran's claims.  See 
38 U.S.C.A. § 5103A.  In this regard, there has been notice 
as to information needed, medical examinations have been 
obtained, and there has been rating decisions, a statement of 
the case, and supplemental statements of the case sent to the 
veteran.  The veteran identified several private physicians 
who had treated him in the past but attempts to obtain 
additional medical records were unsuccessful.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The appellant and his representative, through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of an additional examination.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
Moreover, since there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) ( addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  
While it has been argued that reports have not been obtained 
from the Office of the Surgeon General, the Board concludes 
they are not needed.  There is no contention that he was 
treated for tinnitus in service, and there are no residuals 
of influenza noted (except possibly hearing loss), thus there 
would be no pertinent evidence in those records.  Service 
connection for hearing loss is granted herein.

The Board is aware that, in cases such as this, when complete 
service medical records are unavailable, the obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service Connection for Bilateral Hearing Loss and Tinnitus

The veteran claims, in essence, that he suffers from 
bilateral hearing loss and tinnitus due to acoustic trauma in 
service when he fired his 45-caliber pistol on the firing 
range and due to influenza.  He also notes that he should not 
be penalized because his service medical records from his 
second period of service in the Army, which he claims would 
show that he was hospitalized twice in 1947 for influenza, 
are unavailable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

The regulations indicate that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The veteran's service medical records note that a whispered 
voice hearing test was normal in October 1945.  Whispered 
voice, watch, coin click, and spoken voice hearing tests were 
normal in March 1946.  A whispered voice hearing test was 
normal in January 1948.  A hearing test was normal in July 
1950.

A VA audiological examination was conducted in January 1998.  
Bilateral hearing loss was diagnosed.  The veteran also 
complained of tinnitus.  

Pursuant to remand, a VA audiological examination was 
conducted in July 2001.  Bilateral sensorineural hearing loss 
was diagnosed.  As a preliminary matter, the Board notes that 
the veteran's audiological results constitute a hearing 
disability under 38 C.F.R. § 3.385.  The examiner reviewed 
the claims file and stated that there was insufficient 
information in the file to verify the veteran's claims 
without resorting to speculation.  The examiner concluded 
that it was as likely as not that the veteran's bilateral 
hearing loss is related to claimed inservice noise exposure 
on the firing range or to influenza.  (There are contentions 
of eardrums being cut as part of the influenza treatment.)  
The examiner stated that the etiology of the veteran's 
tinnitus was unknown.  This was noted in response to a 
question of whether it was related to the hearing loss.

Based on its review of the entire record, including the July 
2001 nexus opinion, the Board finds that the evidence is in 
relative equipoise in showing that it is as least as likely 
as not that the veteran has current hearing loss due to 
service.  In light of the foregoing, and by extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection is warranted for bilateral hearing loss.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Regarding the veteran's tinnitus, there is no competent 
medical evidence linking the condition to service.  The 
veteran, as a lay witness, has no competence to give a 
medical opinion on the etiology of his tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board is mindful that the veteran's service medical 
records from his second period of service are unavailable.  
The examiner who conducted the latest VA audiological 
examination considered the veteran's contentions, i.e., that 
he was exposed to acoustic trauma and influenza in service.  
In fact, he opined that it was as likely as not that such 
exposure caused his bilateral hearing loss.  However, the 
examiner also opined that the etiology of the veteran's 
tinnitus was unknown.  

There is no competent evidence that the tinnitus is related 
to any in-service occurrence or event.  As such, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for the Residuals of Influenza

The veteran claims that he contracted influenza when he was 
in the Army and that he was hospitalized twice in 1947 for 
the condition.  He also notes that he should not be penalized 
because his service medical records from his second period of 
service in the Army are unavailable.  

In reviewing the entire record, the Board notes that no 
medical personnel have attributed any of the veteran's post-
service conditions to the residuals of inservice influenza.  
Pursuant to Board remand, a VA infectious diseases 
examination was conducted in July 2001.  The examiner stated 
that the influenza that the veteran suffered from in service 
was acute and transitory and resolved without any chronic 
residuals.  (It has been indicated that the hearing loss, 
service connected herein, may have been a residual.  For 
purposes of ease of discussion, consideration herein is to be 
for consideration of any other residuals-of which none have 
been reported.)

There is no diagnosis of a current condition and no expert 
medical opinion linking his claimed inservice influenza to 
any putative current condition.  The veteran, as a lay 
witness, is not competent to opine that any current condition 
is related to his claimed inservice influenza.  See Espiritu, 
supra.  

The Board is mindful that the veteran's service medical 
records from his second period of service are unavailable.  
Even if service medical records were available and showed 
that he was treated for influenza as alleged, no current 
residuals of this condition has been demonstrated.  
Therefore, the veteran is not prejudiced by their 
unavailability.

The preponderance of the evidence is against the claim for 
service connection for the residuals of influenza.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  
The appeal is allowed to this extent.

Service connection for tinnitus and the residuals of 
influenza is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

